Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000842
                                                          07-JUL-2017
                                                          09:27 AM


                           SCWC-14-0000842

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          HAWAIIAN DREDGING CONSTRUCTION COMPANY, INC.,
                 Respondent/Plaintiff-Appellant,

                                 vs.

                      FUJIKAWA ASSOCIATES, INC.,
              dba Continental Mechanical of the Pacific,
                    Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000842; CIV. NO. 13-1-0900-03)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellee Fujikawa Associates,

Inc.’s application for writ of certiorari filed on May 25, 2017,

is hereby accepted, and will be scheduled for oral argument.          The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai#i, July 7, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson